Order filed January 26, 2017




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-17-00018-CV
                                    ____________

            IN THE INTEREST OF Q.M. AND Q.M., CHILDREN


                    On Appeal from the 310th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-47516

                                      ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. The judgment was signed
December 19, 2016. The notice of appeal was due within 20 days, which was January
9, 2017. See Tex. R. App. P. 26.1(b), 28.4(a). Appellant T.N.O., however, filed her
notice of appeal on January 23, 2017, a date within 15 days of the due date for the
notice of appeal.
      A motion for extension of time is necessarily implied when the perfecting
instrument is filed within 15 days of its due date. Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997). Appellant did not file a motion to extend time to file the notice
of appeal. While an extension may be implied, appellant is still obligated to come
forward with a reasonable explanation to support the late filing. See Miller v.
Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston
[14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant T.N.O. to file a proper motion to extend
time to file the notice of appeal on or before February 6, 2016. See Tex. R. App. P.
26.3, 10.5(b). If appellant does not comply with this order, we will dismiss the
appeal. See Tex. R. App. P. 42.3.



                                    PER CURIAM